DETAILED ACTION
This Office action is a response to an application filed on 9/19/2019 wherein claims 1-20 remain pending and ready for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “receiving, by a wireless device, one or more configuration parameters for uplink bandwidth parts (BWPs) of a cell; transmitting a first preamble, for a random-access procedure, via a first uplink BWP of the uplink BWPs; receiving a random-access response comprising a backoff indicator; starting a backoff window associated with the backoff indicator; selecting, for transmission of a second preamble and during the backoff window, a second uplink BWP of the uplink BWPs that is different from the first uplink BWP, and transmitting, via the second uplink BWP and based on the selecting, the second preamble for the random-access procedure“ as recited in claim 1. Listed below are the closet arts found:

Jang et al. (US 20190306890 A1, hereafter Jang) –  Jang discloses receiving, by a wireless device, one or more configuration parameters for uplink bandwidth parts (BWPs) of a cell (Fig.1G, 1g-05, 1g-07); transmitting a first preamble, for a random-access procedure, via a first uplink BWP of the uplink BWPs (Fig.2A, random access preamble #N, 2a-11); receiving a random-access response comprising a backoff indicator (Fig.2A, random access response (BI field), 2a-21); starting a backoff window associated with the backoff indicator (Fig.2A, backoff, 2a-61); and transmitting the second preamble for the random-access procedure (Fig.2A, random access preamble #M, 2a-13). However, Jang does not disclose selecting, for transmission of a second preamble and during the backoff window, a second uplink BWP of the uplink BWPs that is different from the first uplink BWP; and the transmitting of the second preamble is via the second uplink BWP and based on the selecting.

Pang et al. (US 20200351946 A1, hereafter Pang) – discloses transmitting a first preamble, for a random-access procedure, via a first uplink BWP of the uplink BWPs (Fig.5, 54, [0269] Step 54: The UE performs the random access procedure on the first BWP; See also [0204] When performing an RA procedure on a BWP pair, the UE first needs to send a preamble preamble on a UL BWP, and listens to RAR DCI in a CSS in the DL BWP.); selecting, for transmission of a second preamble, a second uplink BWP of the uplink BWPs that is different from the first uplink BWP ([0273] Step 55: When the UE performs the random access procedure on the first BWP, the UE receives BWP switching indication information sent by a network device, where the BWP switching indication information is used to instruct the UE to use a second BWP.), and transmitting, via the second uplink BWP and based on the selecting, the second preamble for the random-access procedure ([0278] Step 57: The UE stops performing the random access procedure on the first BWP, and the UE performs the random access procedure on the second 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOO JEONG/
Primary Examiner, Art Unit 2473
2/25/2021